

113 HR 4626 IH: VA Assessment by Independent Measures Act
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4626IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Bergman (for himself and Mr. Bost) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to require an independent assessment of health care delivery systems and management processes of the Department of Veterans Affairs be conducted once every 10 years, and for other purposes.1.Short titleThis Act may be cited as the VA Assessment by Independent Measures Act or the VA AIM Act.2.Requirement for ongoing independent assessments of health care delivery systems and management processes of the Department of Veterans Affairs(a)Ongoing assessmentsChapter 17 of title 38, United States Code, is amended by inserting after section 1704 the following the new section:1704A.Independent assessments of health care delivery systems and management processes(a)Independent assessmentsNot less frequently than once every 10 years, the Secretary of Veterans Affairs shall enter into one or more contracts with a private sector entity or entities described in subsection (e) to conduct an independent assessment of the hospital care, medical services, and other health care furnished by the Department of Veterans Affairs. Such assessment shall address each of the following:(1)Current and projected demographics and unique health care needs of the patient population served by the Department.(2)The accuracy of models and forecasting methods used by the Department to project health care demand, including with respect to veteran demographics, rates of use of health care furnished by the Department, the inflation of health care costs, and such other factors as may be determined relevant by the Secretary. (3)Budgetary trends of the Department affecting the provision of health care to veterans, including a review of current and projected health care capabilities, resources, and needs of the Department and of the reliability and accuracy of models and forecasting methods used by the Department to project the budgetary needs of the Veterans Health Administration.(4)The authorities and mechanisms under which the Secretary may furnish hospital care, medical services, and other health care at non-Department facilities, including through Federal and private sector partners and at joint medical facilities.(5)The appropriate system-wide access applicable to hospital care, medical services, and other health care furnished by and through the Department, including an identification of the appropriate access for each individual specialty and post-care rehabilitation with respect to veterans and eligible non-veterans.(6)The workflow process at each medical facility of the Department for scheduling appointments for veterans to receive hospital care, medical services, or other health care from the Department.(7)The organization, workflow processes, and tools used by the Department to support clinical staffing, access to care, effective length-of-stay management and care transitions, positive patient experience, accurate documentation, and subsequent coding of inpatient services.(8)The efforts of the Department to recruit and retain staff at levels necessary to carry out the functions of the Veterans Health Administration and the process used by the Department to determine staffing levels necessary for such functions.(9)The staffing level at each medical facility of the Department and the productivity of each health care provider at the medical facility, compared with health care industry performance metrics, which may include the following:(A)An assessment of the case load of, and number of patients treated by, each health care provider at such medical facility during an average week. (B)An assessment of the time spent by each such health care provider on matters other than the case load of the health care provider, including time spent by the health care provider as follows:(i)At a medical facility that is affiliated with the Department. (ii)Conducting research.(iii)Training or supervising other health care professionals of the Department.(10)The information technology strategies of the Department with respect to furnishing and managing health care, including an identification of any weaknesses or opportunities with respect to the technology used by the Department, especially those strategies with respect to clinical documentation of hospital care, medical services, and other health care, including any clinical images and associated textual reports, furnished by the Department in Department or non-Department facilities.(11)Business processes of the Veterans Health Administration, including processes relating to furnishing non-Department health care, insurance identification, third-party revenue collection, and vendor reimbursement, including an identification of mechanisms as follows:(A)To avoid the payment of penalties to vendors. (B)To increase the collection of amounts owed to the Department for hospital care, medical services, or other health care provided by the Department, for which reimbursement from a third party is authorized and to ensure that such amounts collected are accurate.(C)To increase the collection of any other amounts owed to the Department with respect to hospital care, medical services, or other health care and to ensure that such amounts collected are accurate.(D)To increase the accuracy and timeliness of Department payments to vendors and providers.(E)To reduce expenditures while improving the quality of care furnished.(12)The purchase, distribution, and use of pharmaceuticals, medical and surgical supplies, medical devices, and health care related services by the Department, including the following:(A)The prices paid for, standardization of, and use by, the Department with respect to the following:(i)Pharmaceuticals. (ii)Medical and surgical supplies. (iii)Medical devices. (B)The use by the Department of group purchasing arrangements to purchase pharmaceuticals, medical and surgical supplies, medical devices, and health care related services. (C)The strategy and systems used by the Department to distribute pharmaceuticals, medical and surgical supplies, medical devices, and health care related services to Veterans Integrated Service Networks and medical facilities of the Department.(13)The process of the Department for carrying out construction and maintenance projects at medical facilities of the Department and the medical facility leasing program of the Department.(14)The competency of Department leadership with respect to culture, accountability, reform readiness, leadership development, physician alignment, employee engagement, succession planning, and performance management.(15)The training of health care personnel of the Department.(16)The conduct of medical and prosthetic research of the Department.(17)The provision of Department assistance to Federal agencies and personnel involved in responding to a disaster or emergency.(18)Such additional matters as may be determined relevant by the Secretary.(b)TimingThe private sector entity or entities carrying out an assessment pursuant to subsection (a) shall complete such assessment not later than one year after entering into the contract described in such paragraph.(c)Private Sector Entities DescribedA private entity described in this subsection is a private entity that—(1)has experience and proven outcomes in optimizing the performance of the health care delivery systems of the Veterans Health Administration and the private sector and in health care management; and (2)specializes in implementing large-scale organizational and cultural transformations, especially with respect to health care delivery systems.(d)Program Integrator(1)If the Secretary enters into contracts with more than one private sector entity under subsection (a) with respect to a single assessment under such subsection, the Secretary shall designate one such entity that is predominately a health care organization as the program integrator. (2)The program integrator designated pursuant to paragraph (1) shall be responsible for coordinating the outcomes of the assessments conducted by the private entities pursuant to such contracts.(e)Reports(1)Not later than 60 days after completing an assessment pursuant to subsection (a), the private sector entity or entities carrying out such assessment shall submit to the Secretary of Veterans Affairs and the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the findings and recommendations of the private sector entity or entities with respect to such assessment. Such report shall include an identification of the following:(A)Any changes with respect to the matters included in such assessment since the date that is the later of the following:(i)The date on which the independent assessment under section 201 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) was completed.(ii)The date on which the last assessment under subsection (a) was completed.(B)Any recommendations regarding matters to be covered by subsequent assessments under subsection (a), including any additional matters to include for assessment or previously assessed matters to exclude.(2)Not later than 30 days after receiving a report under paragraph (1), the Secretary shall publish such report in the Federal Register and on a publicly accessible internet website of the Department..(b)Clerical amendmentsThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1704 the following new item:1704A. Independent assessments of health care delivery systems and management processes. .(c)Deadline for initial assessmentThe initial assessment under section 1704A of title 38, United States Code, as added by subsection (a), shall be completed by not later than December 31, 2025.